department of the treasury internal_revenue_service washington d c oct oe tep o2- rkrkeerekerkrereer a rkrkekrekekrekekkeekekee rrr kkrekkekrakee krakekrereererere - krkkekerereererere ae rkkkkkkererkreeee - rkkkekkkekkkkkekrkk a rkrkerkkekkreekerere - err krekekrkeereerkekee me rkkkekkeekrkeekeekeeee ac rekkkkrakeekreekrkerere rk hrkkkekkereeererere ---ekrkkkekerekrekrererker tax_exempt_and_government_entities_division u i l krekererekkerer rreeereeererer rekeekeerereke kekekerekkekkr legend taxpayer a taxpayer b ira w ira x ira y ira z amount d amount e date d amount f amount g amount j amount k dear krrererererekkererrreke this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized reerrreererererererereererrekkk representative in which you request rulings as to whether the proposed method of calculating distributions from individual_retirement_arrangements iras owned by you will constitute a series of substantially equal period payments and will not be subject_to the percent additional tax imposed on premature distributions under code sec_72 and a make-up distribution from your individual_retirement_arrangements iras will not result in a modification to a series of substantially equal periodic_payment you are currently receiving the following facts and representations have been made in support of your ruling_request as of date taxpayer a owned four separate iras ira w ira x ira y and ira z with an aggregate value of amount d effective date taxpayer a aggregated the value of the four iras in order to commence to receive payments that constitute a substantially_equal_periodic_payments within the meaning code sec_72 taxpayer a selected the amortization_method using an interest rate equal that equal to the applicable federal_mid-term_rate and a single life expectancy of expectancy h as determined in sec_1_401_a_9_-9 q a-1 of the income_tax regulations regulations based on these factors taxpayer a’s annual distribution from his iras for was amount e in this case taxpayer a chose date d as his annual recalculation date for years through continued use of the single life expectancy table for determination of his life expectancy and an interest rate that was not more than percent of the applicable federal_mid-term_rate for the month of january or february the two months preceding the annual recalculation date as of date the aggregate value of taxpayer a’s iras was amount g and applying the above factors resulted in an annual distribution of amount k taxpayer a intends to perform the identical recalculation as described above on date d for and taxpayer a will attain age in taxpayer a represents that during the period of date through date he received a distribution from his iras in the amount of amount k thus correctly satisfying his annual distribution requirement under the methodology he selected to receive payments from his iras in date taxpayer a took a distribution from ira w in order to satisfy his first annual distribution payment however a mathematical error occurred which resulted in a distribution for in the amount of amount f which is less than amount e by amount j which is less than of one percent of amount e taxpayer a states that the error was not detected until late date taxpayer a proposes to correct the error made in the distribution amount in by having an amount equal to amount j krkekrererereeerereerkrererereere distributed from his iras in order to preserve the stream of payments as previously calculated based on the forgoing the taxpayers request the following rulings the failure to distributed the entire required_distribution amount for year will not be considered a modification to a series of substantially_equal_periodic_payments under code sec_72 that will result in the imposition of the percent additional tax under code sec_72 the method of determining periodic_payments as described herein constitutes a series of substantially_equal_periodic_payments under code sec_72 a iv code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_72 provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed code sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income code sec_72 t a iv provides that sec_72 shall not apply to distributions that are part of a series of substantially equal periodic_payment not less frequently than annually made for the life or life expectancy for the employee or joint or joint expectancies of such employee and his designated_beneficiary life code sec_72 imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee’s attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period sec_1_401_a_9_-9 of the regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder kkrerkereeeerkrerekrerererereekere included in this section are table giving life expectancies for one life q a-1 and joint life and last survivor expectancies for two lives q a-3 in absence of regulations on code sec_72 this notice provides guidance notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra ‘86 with respect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 revrul_2002_62 2002_42_irb_710 which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of code sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice the fixed amortization_method provides that the annual payment for each year is determined by amortizating in level amounts the account balance over a specified number of years determined using the chosen life expectancy table and the chosen interest rate under this method the account balance the number from the chosen life expectancy table and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year in this case taxpayer a has determined the annual payments from the iras using the fixed amortization_method as described in revrul_2002_62 except that rather than making a fixed annual payment taxpayer a will recalculate the annual distribution for each succeeding year taxpayer a will recalculate the amount of the annual payment for each year through for those years taxpayer a will recalculate the annual distribution based on the account balance of the iras on date d determine his life expectancy as of his respective age in each of those years using the single life table contained in sec_1_401_a_9_-9 q a-1 of the regulations and the interest rate equal to percent of the applicable federal_mid-term_rate for either of the two months immediately preceding date d the life expectancy and interest rate used are such that they so not result in the circumvention of the requirements of sec_72 and sec_72 of the code through the use of an unreasonable high interest rate or an unreasonable life expectancy taxpayer a represents that a mathematical error caused him to receive a distribution from his iras for distribution year that was less then the amount determined under the method he chose to commence receiving payments from his iras taxpayer a rarekekeekererereererererrerkeerere further represents that the error was not detected until late date taxpayer a proposes to receive a make-up distribution in in an amount of amount e that would satisfy his annual payment distribution requirement for as determined under the fixed amortization_method when this amount is added to the amount calculated for taxpayer a will receive an amount for calendar_year that will be more than the annual payment determined under the fixed amortization_method other than this make-up distribution which will be made in taxpayer a will continue to use the fixed amortization_method for calculating the annual payments from his iras based on the foregoing we conclude that the failure to distribute the entire required_annual_payment from the iras for the calendar_year and the subsequent make- up distribution for the year that will be made in calendar_year will not be considered a modification of a series of substantially_equal_periodic_payments under code sec_72 and therefore will not be subject_to the percent additional tax under on premature distributions under sec_72 we further conclude that the method as modified of determining periodic_payments results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax under sec_72 unless the requirements of sec_72 are not met these rulings assume that the above iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact se t ep ra t2 sincerely yours signed joyob b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
